Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 7, 2014

                                      No. 04-14-00660-CV

                              IN THE INTEREST OF J.A.E., JR.,

                     From the County Court at Law No 2, Webb County, Texas
                               Trial Court No. 2011CVQ002377-C3
                             Honorable Jesus Garza, Judge Presiding

                                         ORDER
        A filing fee of $195.00 was due when this appeal was filed but it was not paid. See
TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN CIVIL
CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT
LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). The clerk of the court notified appellant
of this deficiency in a letter dated September 19, 2014. The fee remains unpaid. Rule 5 of the
Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

       We therefore order appellant, not later than October 17, 2014 to either (1) pay the
applicable filing fee or (2) provide written proof to this court that he is indigent or otherwise
excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R.
APP. P. 20.1 (providing that indigent party who complies with provisions of that rule may
proceed without advance payment of costs). If appellant fails to respond satisfactorily within the
time ordered, this appeal will be dismissed. See TEX. R. APP. P. 42.3.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2014.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court